 INCISA, U.S.A., INC. 563Incisa, U.S.A., Inc. and United Steelworkers of Amer-ica, AFLŒCIOŒCLC and Laborers™ Local 265, affiliated with the Laborers™ International Un-ion of North America, AFLŒCIO  Laborers™ Local 265, affiliated with the Laborers™ International Union of North America, AFLŒCIO (Incisa, U.S.A., Inc.)  and Granville Tackett and J. C. Barker. Cases 9ŒCAŒ30158Œ1, 9ŒCAŒ30158Œ2, 9ŒCBŒ8406, and 9ŒCBŒ8411 February 10, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On October 5, 1994, Administrative Law Judge Don-ald R. Holley issued the attached decision.  The General Counsel, Respondent Incisa, and Respondent Laborers™ Local 265 (Laborers) filed exceptions and supporting briefs.  Charging Party United Steelworkers of America, AFLŒCIOŒCLC (Steelworkers) filed exceptions and an answering brief to Respondent Incisa™s exceptions.  The General Counsel and Respondent Incisa filed answering briefs. On October 23, 1998, the General Counsel, Respon-dent Employer, and Charging Party Steelworkers filed an unopposed Motion to Sever Cases and to Remand Cases 9ŒCAŒ30158Œ1 and 9ŒCAŒ30158Œ2. Thereafter, the General Counsel, Charging Party Steelworkers, and the Respondent Employer filed motions to withdraw their exceptions in Cases 9ŒCAŒ30158Œ1 and 9ŒCAŒ30158Œ2. On November 20, 1998, the Board granted the mo-tions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs, and has decided to affirm the judge™s rulings, findings,1 and conclusions as modified2 and to adopt the recommended Order as modi-fied. In view of our order remanding Cases 9ŒCAŒ30158Œ1 and 9ŒCAŒ30158Œ2 to the Regional Director for Region 9 for further appropriate action, we pass only on those findings by  the  judge  remaining  before  us in Cases 9Œ CBŒ8406 and 9ŒCBŒ8411.   Specifically, in Case 9ŒCBŒ8406, we adopt the judge™s finding that Respondent Union violated Section 8(b)(1)(A) by seeking and accepting 9(a) recognition at a time when a valid petition by Charging Party Steelworkers was pending before the Board.3  In Case 9ŒCBŒ8411, we adopt the judge™s findings that, by refusing Charging Party Granville Tackett™s request not to join the Union and by thereafter causing the Employer to terminate Tackett, the Respondent Union violated Section 8(b)(1)(A) and (2) of the Act.                                                                                                                      1 The Respondent Union has excepted to some of the judge™s credi-bility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear pre-ponderance of all the relevant evidence convinces us that they are in-correct.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951 ).  We have carefully examined the record and find no basis for reversing the findings. 2 We have modified the judge™s recommended Order and notice to comport with our decision in Indian Hills Care Center, 321 NLRB 144 (1996). The complaint in Case 9ŒCBŒ8411 also alleges a fail-ure to give nonmember unit employee Granville Tackett (and only  Tackett) notice of his rights under Communi-cations Workers v. Beck, 487 U.S. 735 (1988), in viola-tion of Section 8(b)(1)(A).4  After having been offered reinstatement following a 9-day strike in July 1992, Tackett reported to the Incisa jobsite and told Laborers™ field representative Tony Youngblood that Tackett wanted to be a ﬁfinancial core participantﬂ and ﬁnot join the Union.ﬂ  On July 21, Youngblood obtained clearance from a project superintendent for Tackett to work at 3-percent dues checkoff.5  The same day, Laborers™ stew-ard Barry Williams, asked Tackett to sign two cardsŠone for the Respondent™s 3-percent dues checkoff, and one for the Ohio Labor Council.  Respondent Laborers never informed Tackett that he could object to having his dues or fees spent on nonrepresentational activities, or that individuals who objected would be charged only for representational activities. On July 30, 1992, Williams told Tackett ﬁthat [the La-borers] couldn™t live with the deal . . . that [Tackett] would have to join the Union.ﬂ  When Tackett refused, Incisa™s project manager  told  Tackett  that  he  would be  laid off.  The following day, Tackett was laid off because of ﬁConflicts with Article IX of the project agreement with Local #265 Regarding Union Membership in #265.ﬂ  By letter dated August 4, Respondent Laborers™ confirmed that it had asked Incisa to enforce the 7-day union-security clause in its 8(f) agreement.  3 In Case 9ŒCBŒ8406, the judge also recommended dismissal of the allegation that, by obtaining 9(a) recognition while a valid petition was pending and simultaneously maintaining a collective-bargaining agree-ment which contained a union-security clause, Respondent Union vio-lated sec. 8(b)(2).  No exception has been filed to this dismissal. 4 The complaint also alleges that the Respondent Union violated Sec. 8(b)(1)(A) by misinforming Tackett about his right under NLRB v. General Motors Corp., 373 U.S. 734 (1964), to be a nonmemberŠi.e., by telling Tackett that he would have to join the Union as a condition of his continued employment with Incisa.  The judge did not pass on this allegation, and no exception has been filed to his failure to do so.  Nonetheless, as stated in California Saw & Knife Works, 320 NLRB 224 (1995), ﬁBeck rights accrue only to nonmembers.  Thus, in order to fully inform nonmember employees of their Beck rights, a union must tell them of this limitation and must tell them of their General Motors right to be and remain nonmembers.ﬂ  Paperworkers Local 1033 (Wey-erhauser Paper Co.), 320 NLRB 349 (1995), revd. on other grounds sub nom. Buzenius v. NLRB, 124 F.3d 788 (6th Cir. 1997), vacated 119 S.Ct. 442 (1998), expressly extended this concomitant notice obligation to all employees, including ﬁthose who are still full union members and did not receive those notices before they became members.ﬂ 320 NLRB at 349. 5 Respondent Laborers™ members paid 3 percent of gross wages as working dues and $16 a month as monthly dues. 327 NLRB No. 111  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 564The judge found no evidence that Respondent Union 
sought to cause Tackett to pay money for nonrepresenta-
tional activities, he dismissed the allegation that it had 
violated Section 8(b)(1)(A) by failing to give Tackett 
Beck notice.  The General Counsel excepts.  We reverse. 
In Beck, the Supreme Court held that the Act does not 
permit a collective-bargaining representative, over the 

objection of dues-paying non
member employees, to ex-
pend funds collected under 
a union-security agreement 
on activities unrelated to collective bargaining, contract 
administration, and grievance adjustment.  487 U.S. at 
752Œ754.  In 
California Saw & Knife Works
, 320 NLRB 
224 (1995), enfd. sub nom. 
Machinists v. NLRB
, 133 
F.3d 1012 (7th Cir. 1998), cert. denied sub nom. 
Strang 
v. NLRB, 119 S. Ct. 47 (1998), the Board found that a 
union breached its duty of fair representation by failing 

to provide notice of 
Beck rights to employees covered by 
a union-security agreement.  Specifically, 
California Saw
 requires that 
 when or before a union seeks to obligate an employee 
to pay fees and dues under a union-security clause, the 
union should inform the employee that he has the right 
to be or remain a nonmember and that nonmembers 
have the right (1) to object to paying for union activities 
not germane to the union™s duties as bargaining agent 
and to obtain a reduction in fees for such activities;  (2) 

to be given sufficient information to enable the em-
ployee to intelligently decide whether to object; and (3) 
to be apprised of any internal union procedures for fil-
ing objections. Id at 233 [footnote omitted].   
 California Saw
 explained that these notice require-
ments furnish significant protection to the interests of the 

individual nonmember unit employee vis-à-vis 
Beck rights, without compromising the countervailing collec-
tive interests of bargaining unit employees in ensuring 
that every unit employee contri
butes to the cost of collec-
tive bargaining.  The Board 
further emphasized that a 
union is afforded a wide range of reasonableness under 
the duty of fair representation in satisfying its notice ob-
ligation.  Id. at 235.  A union meets its notice obligation 
as long as it takes reasonable steps to ensure that all em-
ployees whom the union seeks to obligate to pay dues 
under a union-security clause
 are given notice of their Beck rights.  Id. at 233. 
The record reflects that 
Respondent Union failed to 
notify Tackett of his 
Beck rights at the time it first sought 
to obligate him to pay dues, as required under 
California 
Saw.  It thereby violated Section 8(b)(1)(A).
6 AMENDED CONCLUSIONS OF LAW 
1.  Add the following as Conclusion of Law 7. 
                                                          
                                                           
6 Contrary to the judge, the Union™s obligation to provide 
Beck no-tice to Tackett is not contingent on a showing that part of his dues were 
used for nonrepresentational purposes
.  Teamsters Local 738 (E.J. 
Brach Corp.)
, 324 NLRB 1193 (1997). 
ﬁ7.  By failing to notify employee Granville Tackett of 
his 
Beck rights at the time it sought to obligate him to 
pay fees and dues under the union-security clause, Re-
spondent Laborers has engaged in unfair labor practices 
affecting commerce within 
the meaning of Section 
8(b)(1)(A) and Section 2(6) and (7) of the Act.ﬂ 
AMENDED REMEDY 
Having found that Respondent Union has engaged in 
unfair labor practices within the meaning of Section 
8(b)(1)(A) and (2), we shall order it to cease and desist 

therefrom and to take certain affirmative action necessary 
to effectuate the policies of the Act.  Having found that 
Respondent Union caused the 
Employer, Incisa, U.S.A., 
Inc. to unlawfully discharge Granville Tackett, we shall 

order Respondent Union to notify the Employer in writ-
ing, with copies to Tackett, that it has no objection to his 
reinstatement and that it affi
rmatively requests his rein-
statement.  We shall also order Respondent Union to 
make Tackett whole for any loss of wages and benefits 
he may have suffered as a result of the Respondent Un-
ion™s conduct until such time as he either is reinstated by 
the Employer to his former or substantially equivalent 
position, or until he obtains substantially equivalent em-
ployment elsewhere, less interim earnings.  
Electrical 
Workers IBEW Local 3 (Fishbach & Moore)
, 309 NLRB 
856 (1992); 
Sheet Metal Workers Local 355 (Zinsco 

Electrical Products), 254 NLRB 773 (1981).  The 
amount of backpay shall be computed with interest as 
provided for in 
New Horizons for the Retarded
, 283 
NLRB 1173 (1987). 
In accordance with the 
Board™s decision in California 
Saw & Knife
, we shall order Respondent Union to notify 
Tackett of his rights under 
Beck and General Motors
.  The Beck notice shall contain sufficient information, for 
the accounting period or periods covered by the com-
plaint, to enable Tackett to decide intelligently whether 
to object.  See, e.g., 
California Saw
, supra, 320 NLRB at 
253.   
We shall also order Respondent Union to accept Tack-
ett™s tendered resignation from the Union.  If Tackett has 
paid dues or fees since he was subjected to the union-
security clause or 
about July 20, 1992,
7 and if, with rea-
sonable promptness after receiving his notices, he makes 
a Beck objection with respect to
 those dues or fees, we 
shall order Respondent Union, 
in the compliance stage of 
the proceeding, to process his objection, nunc pro tunc, 
as it would otherwise have done, in accordance with the 
principles of 
California Saw
.  Respondent Union shall 
then be required to reimburse Tackett for the reduction of 

his dues and fees, if any, for nonrepresentational activi-
ties that occurred for the ac
counting period or periods 
covered by the complaint.  Interest on the amount of 

proportionate back dues and 
fees owed to Tackett shall 
 7 The record does not definitively establish whether or not Tackett 
was ever charged any dues or fees. 
 INCISA, U.S.A., INC. 565shall be computed in th
e manner prescribed in 
New Hori-
zons for the Retarded
, 283 NLRB 1173 (1987). 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that Re-
spondent Laborers™ Local 265, 
affiliated with the Labor-
ers™ International Union of North America, AFLŒCIO, its 
officers, agents, and representatives, shall 
1. Cease and desist from 
(a) Seeking and obtaining 9(a) recognition as the ex-
clusive representative of Inci
sa, U.S.A., Inc.™s employees 
while a valid petition seeking an election among those 

employees is pending before the Board. 
(b) Refusing to permit employees, including Granville 
Tackett, to exercise their right not to join the Union and 

causing their employer to terminate them because they 
refuse to join the Union. 
(c) Failing to notify employees of their 
Beck and Gen-
eral Motors rights when it first seeks to obligate them to 

pay fees and dues under a union-security clause. 
(d) In any like or related manner restraining or coerc-
ing employees in the exercise
 of rights guaranteed them 
by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Make employee Granville Tackett whole for losses 
he suffered as a result of discrimination against him, to-
gether with interest, in the manner set forth in the 
amended remedy section of this Decision and Order. 
(b) Notify Incisa, U.S.A., Inc., in writing, with a copy 
to Granville Tackett, that it has no objection to his em-

ployment and that it requests that he be reinstated.   
(c) Accept Granville Tackett™s resignation from the 
Union. 
(d) Notify Granville Tackett of his rights under 
Com-
munications Workers v. Beck
, 487 U.S. 735 (1988), in-
cluding that he has the right to be or remain a nonmem-

ber and that nonmembers have the right to object to pay-
ing for dues activities not germane to the Union™s duties 
as bargaining agent and to obtain a reduction in fees for 
such activities.  In addition, this notice must provide suf-
ficient information to enable Tackett to intelligently de-
cide whether to object, as well as a description of any 
internal union procedures for filing objections. 
(e) Process Granville Tackett™s objections in the man-
ner prescribed in the amended remedy section of this 

Decision. (f) Reimburse Granville Tackett with interest if he files 
an objection under 
Communications Workers v. Beck
, supra, for any dues and fees
 exacted from him for non-
representational activities, in the manner prescribed in 
the amended remedy section of this Decision. 
(g) Within 14 days from the date of this Order, remove 
from its files, and ask Incisa, U.S.A., Inc. to remove from 
its files, any reference to the discharge of Granville 

Tackett, and within 3 days 
thereafter notify Tackett in 
writing that it has done so and that it will not use the dis-
charge against him in any way. 
(h) Within 14 days after service by the Region, post at 
its union hall copies of the 
attached notice marked ﬁAp-
pendix.ﬂ
8  Copies of the notice, on forms provided by the 
Regional Director for Region 9, after being signed by 
Respondent Union™s authorized representative, shall be 
posted by Respondent Union immediately upon receipt 
and maintained for 60 consecutive days in conspicuous 
places, including all places wher
e notices to members are 
customarily posted.  Reasonable steps shall be taken by 

the Respondent to ensure that 
the notices are not altered, defaced, or covered by any other material. 
(i) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that Respondent Union has taken to 
comply. 
APPENDIX  
NOTICE TO MEMBERS 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT  seek and obtain recognition as the ex-
clusive 9(a) representative of
 Incisa, U.S.A., Inc.™s em-
ployees while a valid petition seeking an election among 
such employees is pending before the Board. 
WE WILL NOT cause employees to be discharged for 
exercising their right not to join the Union. 
WE WILL NOT fail to notify employees of their 
Beck and General Motors
 rights when we first seek to obligate 
them to pay fees and dues under a union-security clause.  
WE WILL NOT in any like or related manner restrain 
or coerce you in the exercise of the rights guaranteed you 

by Section 7 of the Act. 
WE WILL notify Incisa, U.S.A., Inc., that we have no 
objection to the employment of Granville Tackett and 

that we do not object to Ta
ckett™s reinstatement and WE 
WILL request that Incisa reinstate him. 
WE WILL  make employee Granville Tackett whole 
for losses he suffered as a result of his discharge together 
with interest. 
WE WILL notify Granville Tackett, in writing, of his 
rights under 
Communications Workers v. Beck
, 487 U.S. 
                                                          
 8 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 566735 (1988), including that he has the right to be or re-
main a nonmember and that nonmembers have the right 
to object to paying for union activities not germane to the 
Union™s duties as bargaining agent, and to obtain a 
reduction in fees for such activities.  In addition, this 
notice must include sufficient information to enable the 
employee to intelligently decide whether to object, as 

well as a description of any internal union procedures for 
filing objections. 
WE WILL accept Granville Tackett™s resignation from 
the Union and WE WILL process 
Beck
 objections to 
nonrepresentational expenditures for the accounting pe-
riod or periods covered by the complaint. 
WE WILL reimburse Granvill Tackett with interest if 
he files an objection under 
Communications Workers 
v. Beck, supra, for any dues and 
fees exacted from him for 
nonrepresentational activities. 
 LABORERS™ LOCAL 265, AFFILIATED 
WITH THE LABORERS™ INTERNATIONAL 
UNION OF NORTH AMERICA, AFLŒCIO 
 Donald A. Becher, Esq., 
for the General Counsel.
  Andrew J. Russell, Esq. 
(Smith & Smith Attorneys
), of Louis-ville, Kentucky, and
 David D. Dibari, Esq., of Washington, 
D.C., for the Respondent.  
Samuel H. Heldman, Esq., 
of Birmingham, Alabama, for the 
Steelworkers.  
Lawrence M. Oberdank, Esq., 
of Cleveland, Ohio, for Labor-
ers™ Local 265.  DECISION  STATEMENT OF THE CASE  
DONALD R. HOLLEY, Administrative Law Judge. Original 
charges were filed in Cases 9ŒCBŒ30158Œ1 and 9ŒCAŒ30158Œ
2 on November 18, 1992. Thereafter, on December 31, 1992, 
the Regional Director for Region 9 of the National Labor Rela-
tions Board issued a complaint in Case 9ŒCAŒ30158Œ1 that alleged, in essence, that Inci
sa, U.S.A., Inc. (Respondent Em-
ployer or Respondent Incisa), violated Section 8(a)(1) and (2) 

of the National Labor Relations
 Act by recognizing Laborers™ 
Local 265, affiliated with the La
borers™ International Union of North America, AFLŒCIO (Respondent Union), as the exclu-sive bargaining representative of specified employees at a time 
when a valid petition requesting an election among such em-
ployees was pending in Case 9ŒRCŒ16074. Respondent Em-

ployer filed timely answer denyi
ng it had engaged in the unfair 
labor practices alleged in the 
complaint. On January 11, 1993, 
the original charge in Case 9ŒCBŒ8406 was filed by Granville 
Tackett, an individual, and on January 14, 1993, the original 
charge in Case 9ŒCBŒ8411 was filed by J. C. Barker, an indi-
vidual. Thereafter, on February 25, 1993, Cases 9ŒCBŒ8406 
and 9ŒCBŒ8411 were consolidated for trial and a complaint 
was issued that alleged, in s
ubstance, that Respondent Union 
violated Section 8(b)(1)(A) and 
(2) of the Act by: obtaining 
recognition from Respondent Employer on August 8, 1993, as 
the exclusive collective-bargaining agent of named unit em-
ployees although a valid petition seeking an election in such 
unit had been previously filed by
 the United Steelworkers of 
America, AFLŒCIO (Steelworkers); denying Tackett financial 
core membership on or about July 7, 1992, by telling him he 
would have to join Respondent Union as a condition of contin-

ued employment at Respondent Employer; and failing to notify 
Tackett during his period of 
employment with Respondent 
Employer of the percentage of Respondent Union™s funds spent 
for nonrepresentational purposes. On the same date, Cases 9Œ
CBŒ8406, 9ŒCBŒ8411, and 9ŒCAŒ30158Œ1 were consolidated 
for trial. Respondent Union filed timely answer denying that it 
had engaged in the unfair labor practices alleged in the Febru-
ary 25, 1993 complaint.  
On April 7, 1993, the Regional Director consolidated Cases 
9ŒCAŒ30158Œ1 and 9ŒCAŒ30158Œ2 for trial and he issued an 
amended complaint that realleged the allegations contained in 
the December 31 complaint agai
nst Respondent Employer and 
additionally alleged that Respondent Employer violated Section 
8(a)(1) and (3) of the Act by refusing since July 8, 1992, to 
reinstate strikers who had made an unconditional offer to return 
to work, and by subordinating, 
since July 13, 1992, the recall 
rights of such strikers to the referral provisions of a collective-
bargaining agreement between Respondent Employer and Re-
spondent Union. On April 15, 1993, Cases 9ŒCAŒ30158Œ1, 9Œ
CAŒ30158Œ2, 9ŒCBŒ8406, and 9ŒCBŒ8411 were consolidated 

for trial. Respondent Employer 
filed timely answer denying it 
had engaged in the unfair labor practices alleged in the April 7, 

1993 amended complaint. Thereafter, Respondent Employer 
filed affirmative defenses to the allegations contained in the 
April 7, 1993 amended complaint.  
Trial was held in the designated cases in Cincinnati, Ohio, on 
September 28 and 29, 1993. All 
parties appeared and were 
afforded full opportunity to participate. On the entire record, 
including careful consideration of posthearing briefs filed by 
the parties, and from my observation of the demeanor of the 
witnesses who appeared to give testimony, I make the follow-
ing1  FINDINGS OF FACT  
I. JURISDICTION  Respondent Employer, a corporation, is engaged in heavy 
and highway construction and, 
during times material, was en-gaged in the reconstruction and rehabilitation of a 4-mile 
stretch of highway in Kenton 
County, Kentucky. During the 12-
month period preceding issuance of the original complaint in 
Case 9ŒCAŒ30158Œ1 it purchased and received at its Kenton 
County, Kentucky jobsite goods valued in excess of $50,000 
directly from points outside the 
Commonwealth of Kentucky. It 
is admitted, and I find, that Respondent Employer is an em-

ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act.  
II. STATUS OF LABOR ORGANIZATIONS  
It is admitted, and I find, that United Steelworkers of Amer-
ica, AFLŒCIO, and Laborers™ Local 265, affiliated with the 
Laborers™ International Union of North America, AFLŒCIO, 
are labor organizations within the meaning of Section 2(5) of 
the Act.  
                                                          
 1 The General Counsel™s unopposed motion to correct the record at 
p. 3 of the brief is granted. 
 INCISA, U.S.A., INC. 567III. THE ALLEGED UNFAIR LABOR PRACTICES  
A. Facts  
On or about March 21, 1991, 
Respondent Incisa and Steel-workers entered a prehire agreement that was to govern the 
terms and conditions of employment of employees to be util-
ized on a highway project located in Kenton County, Kentucky. 
The work to be performed at the project entailed the reconstruc-
tion and rehabilitation of a 4-mile
 stretch of Interstate 75 be-
tween Covington, Kentucky, and Cincinnati, Ohio. As a dan-

gerous curve in the highway was to be removed, the project 
became known as the ﬁDeath Hill Project.ﬂ The above-
described agreement was to be 
effective through June 30, 1992, 
and it contained a provision for au
tomatic renewal if not termi-
nated by one of the parties in accordance with its terms.  
By certified letter (return receipt requested) dated April 17, 
1992, Steelworkers notified Respondent Incisa it wished to 
terminate their agreement. The letter was returned to Steel-
workers with indication that Re
spondent Incisa had been noti-
fied to pick up a certified letter on three dates but the letter had 
remained unclaimed. Initially,
 Respondent Incisa disputed 
Steelworkers™ claim that it had 
given appropriate termination 
notice, but by June 22, 1992, In
cisa accepted the termination 
notice.  
The record reveals that during late spring 1992 Respondent 
Incisa wanted to extend their current 8(f) agreement with 
Steelworkers through the duration of the Kenton County Pro-
ject. Steelworkers, on the other hand, were then negotiating 
with an employer association ca
lled Highway Contractors, Inc., 
and they notified Respondent Inci
sa they wanted to replace 
their current 8(f) agreement with
 a statewide rather than a pro-
ject agreement. In early June 1992, Stuart Rothman, Incisa™s 

attorney, proposed extension of the current 8(f) agreement 
through the end of the project with the understanding that In-
cisa would agree to abide by any changes reached by Highway 
Contractors, Inc., and Steelwor
kers during their negotiations 
(see G.C. Exh. 12). Steelworkers™ position at the time was that 

ﬁif a renewal agreement that encompasses statewide work is not 
reached by July 1, 1992, a strike will occur™™ (G.C. Exh. 13). In 
the same letter, Steelworkers suggested Respondent Incisa au-
thorize the contractors association to bargain for them. By letter 
dated June 22, 1992, Incisa withdrew its offer to extend the 
contract and incorporate change
s negotiated by Steelworkers 
and the Highway Association.  
On June 23, 1992, Respondent 
Incisa representatives met 
with representatives of Steelworkers Local 14581, the body that 
actually supplied men for the death hill project. No representa-
tive from the International Union attended and the positions of 
the parties were not altered as a result of the meeting.  
On June 30 representatives of Incisa and United Steelwork-
ers International met at a motel in Fort Mitchell, Kentucky. 
Management was represented by
 Stuart Rothman (attorney), 
Orson Zinglerson (labor relatio
ns consultant), Santo Tropea 
(executive vice president), Dina Peletti and Fallica (Incisa offi-
cials). The Union was represented by Jay Smith (attorney), 
Ernest Thompson (staff represen
tative), George Cantrell (vice 
president of Local 14581), Charles Cantrell (president of Local 
14581), and J. C. Barker (union steward). Thompson and Smith 
described what occurred at the 
meeting. A composite of their 
testimony reveals that at the outset of the meeting, Smith with-
drew the demand for a statewid
e agreement and withdrew the 
Union™s suggestion that Incisa negotiate through the contrac-
tor™s association. Smith then re
quested that Incisa recognize 
Steelworkers as the 9(a) representative of project employees 
observing that surely everyone agreed that Steelworkers repre-
sented a majority of workers on the project. Rothman indicated 
Incisa doubted the Union™s claimed majority status and refused 
to extend recognition to Steelw
orkers. The attorneys, Thomp-
son, and Zinglerson met privatel
y away from the general meet-
ing and Smith inquired whether Incisa would be willing to ex-
tend the agreement through the end of the project with Incisa™s 
agreement to abide by changes that had been agreed on during 
recently concluded negotiations with Highway Contractors, Inc. 
Rothman asked what the chan
ges were and Thompson de-
scribed a couple of changes. Rothman indicated Incisa was not 
interested in entering any kind of agreement with Steelworkers 
at that time. After the negotiators returned to the general meet-
ing room, Smith announced that Steelworkers would be striking 
for recognition the following morning. Rothman advised the 
job would be open for business for anyone who wanted to 
work.  
Thompson indicated that, after 
leaving the June 30 meeting, 
he went to the project where he caused employees who were 
there to sign authorization cards.
 He further indicated that he returned to the site the next 
morning and asked those who had 
appeared to participate in the strike to sign authorization cards. 
The cards were placed in evid
ence as General Counsel™s Ex-
hibit 18.
2  On July 1, 1992, Steelworkers
 commenced a strike at the 
death hill project. Pickets carried signs, the legends of which 

stated: ﬁIncisa Unfair to La
bor™™ and ﬁUSWA On Strike For 
Recognition.™™ Some 39 individua
ls had been employed by 
Incisa on the project as of J
une 30, and approximately 50 dem-
onstrators appeared at the project on July 1. No replacement 
workers appeared at the job on July 1, but some 50 feet of re-
taining wall had been poured the preceding day and about 9:30 
a.m. the project superintendent
, Dave Riley, and Zinglerson 
approached Thompson and Steward J. C. Barker to see if the 
Steelworkers would permit someone
 to finish the wall while the 
cement was green. Apparently, 
Riley asked Thompson if he 
would supply someone to accomplish the finishing and Thomp-
son informed him he would not. Zinglerson claims Thompson 
then told Riley he would strongly urge that he not use his own 
people to do the finishing because feelings were running high 
and he would not want to see anything happen. Thompson™s 
recollection is that his comment wa
s that things were calm right 
then and he suggested they leave it like that. Picketing contin-
ued at the site from July 1Œ5 
without incident. Respondent In-
cisa did not attempt to accomplish work at the project during 

that time period.  
On July 2, Respondent Incisa and Respondent Laborers exe-
cuted the collective-bargaining agreement placed in the record 
as General Counsel™s Exhibit 25. The agreement was given an 
effective date of July 1, 1992, a
nd was to remain in effect for 
the duration of the death hill project. The agreement contains a 
referral clause requiring the sign
atory employer to obtain jour-
neymen and apprentices from the Union except in the event the 

Union cannot refer qualified applic
ants within 48 hours after a 
request. In that situation, the employer can employ applicants 
from other sources. Additionally, 
the contract contains a union-
security clause requiring membership in the Union no later than 
                                                          
 2 There were 30 cards dated June 30, 1992; 15 dated July 1, 1992; 
and 9 dated June 31, 1992. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 568the 8th day following the beginning of their employment and it 
contains a no-strike clause.  
Steelworkers sent Respondent Inci
sa a letter requesting 9(a) 
recognition on July 2. It claimed 
to have received authorization 
cards signed by a majority of employees in the following unit:  
 All employees performing 
Heavy Construction which 
shall include, but not be limited to the construction or 
modification or addition, or repair of: railroad bridges 
across commercially navigable rivers; ie. navigable to 
loaded barge tow, piledriving, pipe lines, piers, abutments, 
retaining walls, viaducts, shafts, tunnels, subways, tract 
elevators, drainage projects, aqueducts, flood control pro-

jects, reservoirs, water suppl
y projects, water power de-
velopment, hydroelectric deve
lopment, duct lines, locks, 
dams, dikes, levees, revetments, channels, canal cutoffs, 
intakes, dredging projects, je
tting sanitation projects, irri-
gation projects, transmission lines, breakwaters, docks, 
harbors, excavation and disposal of earth and rock, includ-ing the assembly operation, maintenance and repair of all 
equipment, vehicles and other 
facilities used in connection 
with and servicing the aforementioned work and services.  
Also, including All employees performing highway 
construction work which is defined as follows:  
1. All work let by the Kentucky Department of Trans-
portation and the Ohio Department of Transportation.  
2. All work normally included in highway or street 
construction contracts when let by the united States Corps 

of Engineers or by municipal
ities, counties or other politi-cal sub-divisions.  
3. Storm sewers, sanitary
 sewers, supplying and dis-
tributing water lines, gas lin
es, telephone and television 
conduit, underground electrical 
lines and similar utility 
construction, when let by muni
cipalities, counties or other 
political sub-divisions.  
4. Airport flight strips, taxi strips, aprons, grading, 
drainage, paving and cro
ss country railroads.  
5. Reclamati
on projects.  
But excluding the engineering staff, clerical employ-
ees, guards, watchmen, timekeep
ers, superintendents, mas-
ter mechanics, assistant superi
ntendents, general foremen, foremen, permanent off-the-p
roject shop employees and 
supervisors having the right to hire or fire or effectively 
recommend same and in charge of classes of labor, but 
shall cover all other persons em
ployed by the Employer in 
the performance of the work covered. 
 On July 6 Respondent Incisa sought to recommence work on 
the death hill project. At shortl
y after 7 a.m., its executive vice 
president, Santo Tropea, accomp
anied by Attorney Russell and 
15 members of Respondent Laborers
™ Union arrived at the site 
in 15 cars. Utilizing a blueprint of the jobsite placed in the re-
cord as Respondent Employer™s
 Exhibit 6, Tropea explained 
that he and the convoy entered the site using ramp C (colored 

yellow) and drove to a point marked C on the blueprint. At that 
time, some pickets and demonstrators were some distance from 
Tropea and his group (see circled area marked P on the ex-
hibit), and they walked rapidly toward Tropea and his group. 
The number of pickets was est
imated by Tropea to be 45Œ50 
and was estimated to be 15Œ30 by 
George Cantrell, Steelworker 
Local 14581™s vice president.
3 Tropea testified he attempted to 
photograph the demonstrators as they approached with his Po-

laroid camera, and he indica
ted a driver named Hopkins 
grabbed the picture and while doing so jammed the camera 
against his face. Tropea was not in
jured. It is uncontradicted 
that the demonstrators used vulgar language in addressing the 

Laborers™ members, who remained in their cars, and that they 
called them scabs and referred to their union as a scab union. 
Several police cars arrived shortly
 after 7 a.m. George Cantrell 
admitted he suggested to the police that he thought they should 
separate the demonstrators a
nd Laborers™ members and sug-gested that management get the Laborers™ members out of there 
to avoid a confrontation. In due course Tropea and the Labor-
ers™ members left the jobsite. Tropea estimated that 30Œ35 of 
the 41 Steelworkers employed on 
June 30 were at the site on 
July 6. He did not seek to name the employees he saw there.  
At 3:30 p.m. on July 6 Respondent
 Incisa obtained a restrain-ing order that was signed by 
a judge of the Kenton Circuit 
Court (R. Emp. Exh. 9). The restraining order was obtained 

after presentation of affidavits to the court, and it restrained and 
enjoined the Union from inter alia: 
 a. Picketing on or in the vicinity of the Project located 
in Kenton County, Kentucky, except for two stationary 
pickets at plaintiff™s constr
uction trailer located at 615 Pike Street, Covington, Kentucky; two stationary pickets 
at the staging area on Dixie Highway east of Mt. Allen 
Drive, Covington, Kentucky; and two stationary pickets at 
plaintiff™s business office lo
cated at 100 Crisper Avenue, 
Crescent Springs, Kentucky; 
b. Gathering together on either side of the public 
roadway easements at, near to, 
or in the vicinity of plain-
tiff™s work on the Project in such
 a way as to interfere with 
traffic on the public roadway or into or out of said Project;  
c. Being present individually or
 in crowds or groups at, 
near to, or in the vicinity of plaintiff™s work on the Project, 
or within one hundred (100) yards, except for engaging in 
picketing activity as authorized in subparagraph (a) 
above[.] 
 Although the record reveals that
 Steelworkers International 
Representative Ernest Thompson was served with a copy of the 
above-described restraining order at the project on July 7, it 
fails to reveal the names or pos
itions of others who may have 
been served with copies of the document. Through Thompson™s 
testimony, Respondent Incisa placed in the record as Respon-
dent Employer™s Exhibit 10, defe
ndant™s response to plaintiff™s 
first set of requests for admission and interrogatories in civil 
action no. 92.123 filed in the U.S. District Court for the Eastern 
District of Kentucky, Covington
 Division. Interrogatory no. 3 
and the answer thereto are as follows: 
 INTERROGATORY NO. 3 
Identify each and every 
member of the Steelworkers Union known to any of the 
Defendants who participated in picketing and/or demon-
strations at or near the INCISA Job Site on July 6th, 7th or 
8th, 1992 or at or near the INCISA Office on July 7, 1992, 
and for each such member state the dates and locations 
where such member engaged in picketing and/or demon-
                                                          
 3 Two photographs purporte
dly portraying the scene were placed in 
evidence as R. Emp. Exhs. 7(a) and (b). Inspection of those documents 
causes me to conclude there were 
approximately 30Œ35 pickets and/or 
demonstrators on the project shortly after 7 a.m. on July 6, 1992. 
 INCISA, U.S.A., INC. 569strations, the particular Steelw
orkers Local to which such 
member belongs and the period of time that such member 
has belonged to Steelworkers. 
 Steelworkers Local 14581 answered the described interroga-
tory by indicating, inter alia, that the following 35 named em-
ployees engaged in picketing and/
or demonstrations on July 6, 
7, or 8, 1992: 
 ANSWER
: The following members of Local 14581 engaged 
in picketing: 
 Adkins, Hershel, Rt. 1, Box 254
, West Liberty, KY 41472  
Adkins, Timmy, 7420 Fair Court, Florence, KY 41042  
Akers, Daniel, HC 74, Box 480, #8, Honaker, KY 41639  
Barker, J. C., Rt. 1, Box 598, West Liberty, KY 41472  
Barker, Thomas, Rt. 1, Box 598
, West Liberty, KY 41472  
Barrowman, Charlie, 4646 Beach Grove Dr. #3, Independ-
ence, KY 41051  
Bolin, Gary D. (Jr.), RR 1,
 Box 143-P, Hazel Green, KY 
41332  
Bressler, Michael, Rt. 5, Box 790, West Liberty, KY 41472  
Colemire, Charles (Jr.), Rt. 1, Box 389, Brooksville, KY 
41004  
Colemire, Randall, RR 2, Foster, Brooksville, KY 41043  
Conn, Wilford, HC 74, Box 555, Dana, KY 41615  
Gilliam, Calvin, Rt. 1, Box 825, Sandy Hook, KY 41171  
Hampton, Clarence, P. O. Box 55, Jonaney, KY 41438  
Hickle, Charles, General Delivery, Camp Day, KY 41127  
Hocker, Gregory, 1503 Garrard St., Covington, KY 41011  
Hopkins, Harry, 1737 Normandy Rd., Lexington, KY 40504  
Jenkins, Gaylord, 3138 Rockhouse Creek Rd., Salyersvile, 
KY 41465  
Jenkins, Raleigh, 2076 Highway 172, West Liberty, KY 

41472  
Jenkins, William H., 1850 Highway 172, West Liberty, KY 

41472  
Kent, Robert, 255 Tebbs Avenue, Lawrenceburg, KY 40342  
McDaniels, George, 38 Shelley St., Florence, KY 41042  
Napier, Barbara, Rt. 1, Box 130A, Butler, KY 41006  
Napier, Velinda, P. O. Box 582, Belfrey, KY 41514  
Powell, Donald, P. O. Box 781, Elkhorn City, KY 41522  
Rogers, Paul D., P. O. Box 606, Elkhorn City, KY 41522  
Rowe, Ronald, 10213 Dixie Highway, Florence, KY 41042  
Sellards, Marvin B., P. O. Box 214, Regina, KY 41559  
Sheets, Angela, Rt. 1, Box 598, West Liberty, KY 41472  
Smith, Alfred Kyle, P. O. Box 3296, Pikeville, KY 41502  
Smith, Vincent, 4864 Fegenbush Lane #3, Louisville, KY 
40228  
Tackett, Granville, 3803 1/2 
W. Cumberland Ave., Middles-
boro, KY 40965  
Vaughn, Richard K. (Jr.), 514 Barbie Court, Ashland, KY 

41002  
Ware, Sidney, Box 156, Br
ooksville, KY 41004  
Webb, Ralph, Rt. 2, box 180-A, Butler, KY 41006
4   The record reveals that Steelworkers caused 150Œ200 pick-
ets/demonstrators to appear at the project on July 7, and on July 
8, approximately 100 appeared. By calling George Cantrell, 
Local 14581™s vice president, and Gypsy Cantrell, the Local™s 
                                                          
 4 Respondent Incisa employed 39 employees on June 30, 1992. In 
addition to the 35 named as par
ticipating in picketing and/or 
demonstrations, the following were also employed: Christopher 
Davidson, Michael Ellis, Harold Landers, and Claude Whitis. 
office manager, as adverse witn
esses, Respondent Incisa estab-
lished that Gypsy Cantrell assured increased numbers of Steel-
workers on the jobsite on July 7 and 8 by calling members and 
by calling various signatory employers and exercising a so-
called ﬁorganizing purposes™™ clause in their bargaining agree-
ments that authorized Steelworkers time off for organizing 
purposes.  Respondent Incisa did not attempt to accomplish any work 
on the project on July 7 and 8, and the record fails to reveal any 
altercations occurred. At 12:07 p.m. on July 8, Steelworkers 
notified Respondent Incisa by fax 
that all striking employees at 
the death hill project were uncond
itionally offering to return to 
work and that the strike was terminated immediately. (See G.C. 

Exh. 19.) Respondent Incisa re
sponded by faxing Steelworkers 
a letter dated July 8, 1992, the body of that states (G.C. Exh. 

20):  In response to your memorandum of this date, please 
be advised that the Company 
will resume operations under its contract with the Laborers Union with its permanent 
employees employed under that contract and which pres-
ently constitute a full complement of required employees. 
With respect to the content of your memorandum, we will 
be back in touch with you in the very near future. There is 
no purpose to be served by having anyone report to work 
tomorrow.  On July 9 the former strikers reported for work but were not 
permitted to work. The General Counsel offered in evidence as 
General Counsel™s Exhibit 24, a 
tape recording that depicted 
Respondent Attorney Andrew 
Russell conversing with Steel-workers at the site on the morning of July 9, 1992. I errone-
ously refused to receive the tape in evidence and that ruling is 
reversed at this time. Summarized, the tape reveals that: the 
Steelworkers present clearly indicated to Russell that they were 
unconditionally offering to return to work; Russell informed 
them Respondent Employer had written Steelworkers Repre-
sentative Thompson a letter indicating the recall procedure to 
be utilized; there was no work available for Steelworkers at that 
time, and that Steelwor
kers would be recalled at a future time 
and any questions those presen
t had should be directed to 
Thompson or Cantrell. On Ju
ly 13, 1992, Respondent sent 
Steelworkers a letter, the body of which states (G.C. Exh. 21): 
 Supplementing our memorandum to you of July 8, 1992, 

INCISA™s position regarding your alleged unconditional offer 
to return to work is as follows:  
(a) INCISA and the Laborers™ International Union of 
North America, Local 265, are 
parties to a collective bar-
gaining agreement with which INCISA is legally obligated 
to comply, and the Laborers Union bargaining agreement 
contains a hiring hall clause
 which INCISA must observe when supplementing its existing workforce; 
(b) Members of the United Steelworkers of America, 
AFLŒCIOŒCLC, who were covered under the expired 
agreement between INCISA and the Steelworkers Union 
(former Steelworkers Employees), and who were in the ac-
tive employ of INCISA on June 30, 1992, will be placed 
on a preferential recall list and, except as provided for in 
paragraph c below, will be of
fered recall to work on a non-
discriminatory basis as vacancies become available in jobs 

which they are qualified to perform; provided, however, 
that such recall opportunities 
shall be subject to obser-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 570vance by the Company of the provisions of the aforemen-
tioned hiring hall clause of 
the Laborers Union agreement;  
(c) Former Steelworkers™ employees who engaged in 
strike misconduct and employee
s who left their jobs on June 30, 1992, before completion of their scheduled work 

assignments in violation of the no-strike clause of the 
Steelworkers™ contract have forfeited their employment 
with INCISA;  (d) All former Steelworkers™ employees should under-
stand that they are required to comply with all of 
INCISA™s current terms and conditions of employment, 
including a drug screen and an orientation procedure on 
current policies and procedures and to comply with all of 
the terms of the current contract between the Laborers™ 
Union and INCISA, including payment to the Laborers™ 
Union of all required dues and fees;  
(e) Any recall offers made to former Steelworkers™ 
employees will be made without waiver of the company™s 
position that it is not legally obligated to offer recall to any 
of said employees, and  
(f) Former Steelworkers™ employees will be notified 
individually of their recall in accordance with the usual re-
call procedures followed by the Company. 
 On July 14, 1992, Steelworkers filed an amended petition in 
Case 9ŒRCŒ16074. The document was signed by Jay Smith, 

attorney, and the sole change of substance was insertion of the 
following language at the bottom of the unit description: 
 And excluding any employees not performing work on 
Kenton County, Kentucky, project 1DR-1R-175-8(63)187. 
 By letter from Steelworker Attorney Smith to Respondent 
Incisa Attorney Rothman date
d July 17, 1992, Steelworkers 
indicated they were seeking an
 election only on the death hill 
project in a unit coextensive with that covered by the expired 
8(f) contract.  
By letter dated August 7, 
1992, Respondent Laborers re-
quested that Respondent Employer 
grant it 9(a) recognition. By 
letter dated August 8, 1992, after observing that a card check 
conducted by a Covington City Commissioner revealed that all 

of its then-current employees 
had designated Laborers™ Local 265 as their collective-bargaining
 agent, Respondent Employer 
granted Respondent Laborers August 7, 1992 request.  
The parties stipulated that si
nce July 9, 1992, Incisa has 
made offers of employment to 
only two ex-striking employees, 
and they stipulated that anothe
r employee who was working on 
June 30, 1992, later registered
 at the Laborers hall and was 
referred to work at Incisa.  
Granville Tackett, the alleged discriminatee in Case 9ŒCBŒ
8406, is one of the two employ
ees offered reemployment by 
Respondent Incisa since the strike
. Tackett testified that during 
the week following the strike, In
cisa™s project manager, Dave 
Riley, telephoned him to ask if he
 would be interested in return-
ing to work. Tackett told Riley he had some compunction about 

talking to him and indicated he felt he should discuss the situa-
tion with his local union officials. He testified he discussed the 
offer with Billy Thompson and the former steward at the pro-
ject, J. C. Barker, and they jointly decided he should accept the 
offer to avoid a situation wherein Incisa could cause his unem-
ployment claim to be denied because he refused a job offer. 
Tackett claims the union offici
als advised him to tell Respon-dent Laborers Union that he w
ould work as a financial core 
member.  
After deciding he would take 
the offer, Tackett asked for a 
letter from Incisa. He later received a letter from Incisa that was 
dated July 15, 1992, was signed 
by Santo Tropea, and stated 
(G.C. Exh. 27): 
 This letter is to confirm our 
telephone conversation with you 
on Tuesday, July 14, 1992 at 4:30 PM regarding returning to 

work on the I-75 project subject to the following conditions:  
1. You are required to report 
to the corporate office on 
7/20/92 for orientation.  
2. You are required to consen
t to a drug screen and re-
port to the testing facility to take the drug test.  
3. You are required to report to the job site, should the 
drug test prove negative on 7/21/92.  
4. You are subject to all 
terms and conditions of In-cisa™s union contract including payment of all union fees 

and dues.  Given these conditions of employment, you have agreed to 
report to work.  
 Tropea testified that when Tackett reported to the office on July 
20, 1992, he read the body of the above-described letter to 
Tackett and his recollection was that Tackett agreed to work 
under the conditions indicated.  
When Tackett reported to the jobsite on July 20, he testified 
he told Riley he was reporting fo
r work, but he needed to talk 
to a union representative first.
 He claims that Youngblood ar-
rived at the jobsite several hours later and that, after handing 
him the copy of the Tropea letter, he told him he ﬁwanted to be 
a financial core participant, not to join the Union; that at my 
age my pension was vested in
 United Steelworkers Local 14581 
and at my age I couldn™t vest a pension in their union.™™ Tackett 
claims that Youngblood said he had to make a telephone call and that shortly thereafter, Don 
Marksberry, the concrete super-
intendent on the job, came in and told him they agreed to let 
him go back to work ﬁas a dues paying member at three percent 
check-off.™™ Tackett testified he then left the office, found 
Youngblood in the parking lot, and verified with Youngblood 
that he was to go to work at a 3-percent checkoff. He claims 
Youngblood told him to see Barry, the union steward, to sign 
the appropriate card. Tackett te
stified he found Barry, who had 
two cards for him to sign; one for the 3-percent dues checkoff, 

and one for the Ohio labor council.  
Tackett testified that he actually began work on the job on 
July 21, 1992. He claims that 
he worked from that time until Barry came to him 9 days later to tell him ﬁthat Mr. Young-

blood had told him that they coul
dn™t abide or live with the deal 
that we had made when I came back, that I would have to join 
their Union.™™ Tackett testified he told Barry, ﬁNo, I didn™t have 
to join his f™ing union, that I could go home.™™ He claims he 
then went to Terrance Smith, who had replaced Riley as project 
manager and told him what Barry 
had told him. Smith told him 
to finish out the day; that he would check around. Tackett got 
back to Smith later and told Tackett there was nothing he could 
do, that they had a project agreement with Local 265, and they 
had no alternative but to lay him 
off. Tackett was given a layoff 
slip that was placed in the record as General Counsel™s Exhibit 
30. It indicates he was laid off on July 31, 1992, and that the 
reason for the layoff was: 
 Conflict with Article IX of the project agreement with Local # 
265 Regarding Union Membership in # 265. 
  INCISA, U.S.A., INC. 571Tackett testified he was never 
told the specific amount of 
money he owed by anyone from the Laborers Union; that he 
was not told he could object to having money he paid spent on 
nonrepresentational activities; a
nd he was not told that those who object to having nonreprese
ntational expenses deducted 
would only be charged for representational activities.  
Local 265 Field Representative Tony Youngblood and Barry 
Williams, the Laborer™s steward on the death hill project after 
July 1, 1992, disputed Tackett™s claim that he told them he 
wanted to work on the project without joining their union.  
Youngblood testified he had two c
onversations with Tackett. 
He claimed the first occurred when he went to Incisa™s field 
office. His recollection was that Tackett showed him a letter he 
had received from Tropea; that after reading the letter, he called 
Robert Richardson, his business manager, to confirm the hire; 
and that he told Tackett it would be all right but he would have 
to sign the out-of-work list and he would have to become a 
member of the Union. Youngblood claims he then located the 
steward on the job and told him to sign Tackett up after he had 
been on the job 7 days. Youngblood testified his second con-
versation with Tackett took place about 9 days later. He claims 
he encountered Tackett in Inci
sa™s parking lot around 10 a.m., 
explained how their local union wo
rks, and told him he had to 
become a member. He testified Tackett then told him he was a 
member of the Steelworkers and had been a member for 30 
years. He claims he told Tack
ett Local 265 was not affiliated 
with the Steelworkers and he re
peated that Tackett would have 
to become a member.  
Barry Williams was a field representative of Local 265 at the 
time of the hearing. He testified that while he was the steward 
on the death hill project he gave
 Tackett an opportunity to ob-
tain union membership by causing him to sign an authorization 
card and a dues-assessment authorization the eighth day Tack-
ett was on the job. The authorization card was placed in the 
record as Respondent Local 265 Exhibit 1. It is dated July 21, 
1992, and merely recite
s language that authorizes Local 265 to 
represent the signer in matters of
 rates of pay, wages, fringe 
benefits, hours of employment, and other conditions of em-
ployment. Williams denied that
 Tackett said anything to him 
about financial core membership. Williams indicated that the 

dues for persons working on the death hill project were 3 per-
cent of gross for working dues and $16 a month for monthly 
dues.  Robert Richardson, Local 265™s 
business manager, sought to 
bolster the testimony given by Youngblood and Williams. He 
testified that the Local Union™s policy in event a worker asked 
for financial core membership was to simply represent them but 
to charge them nothing. He claimed the Union had followed 
such a policy when two Nieman Plumbing employees had ob-
jected when asked to join the Union several years ago. Richard-
son, like Youngblood and Williams, denied that he was in-
formed that Tackett sought financial core membership. 
Through Richardson™s testimony, 
the General Counsel placed 
in the record as General Counsel
 Exhibit 31 a letter dated Au-
gust 4, 1992, from Local 265 to Respondent Incisa. The body 
of the letter (signed by Youngblood) states: 
 This will confirm that I advised you to enforce Article 
IX of the Project Agreement between Incisa, U.S.A., Inc. 
and Laborers™ District Council of Ohio on behalf of La-
borers™ Local Union 265 with resp
ect to Granville Tackett.  
Mr. Tackett was notified on at least two occasions, 
days prior to his termination, by representatives of Local 
265 of the obligations of Article IX. Despite this notice 
and advice, Mr. Tackett chose not to tender the monetary 
obligations set forth in Article IX. To the contrary, it is my 
understanding that he told you that rather than pay what 
was required of him under this Article, he would quit your 
Company™s employ and begin employment with another 
Employer who had a job for him. 
 Youngblood and Williams were not impressive witnesses 
and much of their testimony is ab
solutely unbelievable. I credit 
Tackett when his testimony, which is logical and believable, 
conflicts with that given by 
Youngblood and Williams. I do not 
credit Richardson™s uncorroborated testimony concerning the 
Union™s treatment of persons w
ho request financial core mem-
bership.  Article IX of the project agreement entered by Respondent 
Incisa and the Laborers™ District Council of Ohio is a union-

security clause that requires membership in the Union as a con-
dition of employment after 8 days
 (see G.C. Exh. 25, pp. 8 and 
9).  B. Analysis and Conclusions  
The Reinstatement Issues  
Economic strikers™ replacement 
rights were defined by the 
Supreme Court in 
NLRB v. Fleetwood Trailer Co
., 389 U.S. 
375 (1967), where the Court stated (id. at 378): 
 Section 2(3) of the Act (61 Stat. 137, 29 U.S.C. 
§ 152(3) provides that an individual whose work has 
ceased as a consequence of a labor dispute continues to be 
an employee if he has not obtained regular and substan-
tially equivalent employment. If, after conclusion of the 
strike, the employer refuses to
 reinstate striking employ-
ees, the effect is to discourage employees from exercising 

their rights to organize and to strike guaranteed by §§ 7 
and 13 of the Act (61 Stat. 140 and 151, 29 U.S.C. §§ 157 
and 163). Under §§ 8(a)(1) and (3) (29 U.S.C. §§ 158(1) 
and (3)) it is an unfair labor practice to interfere with the 
exercise of these rights. Accordingly, unless the employer 
who refuses to reinstate strikers can show that his action 
was due to ﬁlegitimate and substantial business justifica-
tions,™™ he is guilty of an unfair labor practice. 
NLRB v. 
Great Dane Trailers, 388 U.S. 26, 34 (1967). The burden 
of proving justification 
is on the employer. 
 With respect to ﬁlegitimate an
d substantial business justifica-
tions,™™ the Supreme Court stated (id. at 379): 
 In some situations, ﬁlegitim
ate and substantial business 
justifications™™ for refusing to
 reinstate employees who en-
gaged in an economic strike 
have been recognized. One is 
when the jobs claimed by the strikers are occupied by 
workers hired as permanent re
placements during the strike in order to continue operations
. NLRB v. Mackay Radio & 
Telegraph Co., 304 U.S. 333, 345Œ346 (1938
); NLRB v. 
Plastilite Corp.,
 375 F.2d 343 (C.A. 8th Cir. 1967
); Brown 
& Root,
 132 NLRB 486 (1961).  
. . . .  
A second basis for justification is suggested by the 
Board when the striker™s job has been eliminated for sub-
stantial and bona fide reasons other than considerations re-
lating to labor relations: for example, ﬁthe need to adapt to 
changes in business conditions 
or to improve efficiency.™™ 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 572Patently, the facts set forth, 
above, reveal that Respondent 
Incisa refused, after the Steelw
orkers strike ended on July 8, 
1992, to reinstate all but two of the striking employees whom it 
had employed immediately before the strike started.
5 In an attempt to justify its actions, it 
offers the affirmative defenses 
discussed below.  
(A) Respondent Incisa™s first affirmative defense is that 
business necessity and a desire 
to remain a union contractor compelled it to enter a collective-bargaining contract covering 
the death hill project with the Laborers Union and the right to 
reinstatement, if any, possessed by the June 30 (strikers) em-
ployees is subject to the exclus
ive referral provisions of the 
Laborers Union™s agreement.  
I first note that Respondent Incisa offered no evidence to 
support its assertion that ﬁbusiness necessity™™ compelled it to 

enter a collective-bargaining agreement with the Laborers Un-
ion. Apart from that, however, it is clear that Respondent In-
cisa, by asserting the defense, contends that it was entitled to 
treat the strikers as applicants rather than employees after the 
strike ended. 
NLRB v. Fleetwood Trailer Co.,
 above, applies, and the defense describe
d is without merit.  
(B) The second affirmative defense interposed is that the 
June 30 employees forfeited any right to reinstatement they 
may have had by participating in
 a strike for recognition at a 
time when Steelworkers were unable to offer objective proof 
that they represented a majority of Respondent Incisa™s em-
ployees in a specified bargaining unit.  
I construe the described defense 
to be a contention that a mi-
nority union violates Section 8(b)(1
)(A) if it engages in a strike with an object of obtaining reco
gnition as the bargaining agent 
of an employer™s employees. As noted by Steelworkers in their 
brief (p. 15), the Supreme Court held in 
NLRB v. Teamsters 
Local 639, 362 U.S. 274 (1960), that a minority union does not 
violate Section 8(b)(1)(A) by e
ngaging in a strike with an ob-
ject of organizing employee
s or obtaining recognition from 
their employer. See also
 Laborers Local 784 (NVE Construc-
tors), 296 NLRB 1325, 1329 (1989). Accordingly, I find that 
Respondent Incisa failed to establish that the June 30 employ-
ees forfeited their right to reinstatement by participating in an 
unlawful strike.  
(C) Respondent Incisa™s third affirmative defense is that by 
engaging in unlawful picket line 
conduct, including threats of 
violence and mass picketing, the stri
kers lost their right to rein-

statement.  
The only violence related testimony given during the hearing 
was Tropea™s description of the incident involving driver Hop-
kins and the Polaroid camera. 
Significantly, Respondent Incisa 
has not argued in its brief that by taking a photograph from 
Tropea and causing the camera to touch Tropea™s face, driver 
Hopkins engaged in misconduct that would justify a refusal to 
offer him reinstatement.  
Turning to the mass picketing contention, it appears Respon-
dent Incisa claims that mass pi
cketing occurred on July 6, 7, 
and 8, 1992, and that the Steelwo
rkers admitted by answer to 
interrogatories in civil action no. 92123 that 35 of the 39 Steel-
workers employed by Incisa as of June 30, 1992, participated in 
picketing and/or demonstrations on 
July 6, 7, or 8, 1992, at the 
death hill project.  
                                                          
 5 Initially, Respondent Incisa refuse
d to reinstate any of the indi-
viduals employed on June 30, 1992, 
unless they registered out-of-work 
with the Laborers Union. 
The main difficulty with Respondent Incisa™s contention is 
the fact that the evidence offered to show what occurred at the 
jobsite on July 6 fails, in my view, to establish that Steelwork-
ers pickets and demonstrators e
ngaged in unlawful activity on 
that day. As revealed, above, 
Respondent Incisa sought to es-
tablish what occurred on July 6 by causing Tropea to describe 
what occurred and by placing in
 evidence as Respondent Em-ployer™s Exhibits 7(a) and (b) 
photographs taken at the jobsite 
on the morning of July 6. In sum, Tropea merely testified that 
he met some 15 Laborers at an offsite location and they, travel-
ing in 15 autos, drove to the site and entered at ramp C. After Tropea and his group parked their cars on the site, 30Œ35 pick-

ets and demonstrators approached
 them and called the Laborers 
scabs and called their union a scab union. Other than the physi-
cal activity engaged in by driv
er Hopkins, no contact between 
Steelworkers and Laborers or their vehicles occurred. Eventu-

ally, after police arrived, Steelworkers Vice President Cantrell 
suggested that Tropea and the Laborers leave to avoid a con-
frontation and that group elected to leave. Significantly, the 
record fails to reveal that any of the Laborers who appeared at 
the site that day sought to perform any work. By the same to-
ken, the record fails to reveal that the Steelworkers pickets 
and/or demonstrators sought to form an unbroken picket line or 
otherwise sought to physically bar the Laborers from moving 
around the construction site on July 6. In short, the record fails 
to reveal that the Steelworkers
 engaged in mass picketing or 
other activity designed to prevent the Laborers from working at 
the jobsite on July 6, 1992.  
Patently, absent proof that un
lawful mass activity occurred at 
the jobsite on July 6, 1992, Steelworkers admission, when re-
sponding to interrogatories, that 35-named persons employed 
on June 30, 1992, engaged in pi
cketing and/or demonstrating 
on July 6, 7, or 8 is meaningle
ss; all of those named could have 
picketed or demonstrated on June 6. I find Respondent Incisa™s 
third affirmative defense 
to be without merit.  
(D) Respondent Incisa™s fourth affirmative defense is that the 
work stoppage that began July 1, 1992, was unprotected be-
cause Steelworkers were striking to force Incisa to join High-
way Contractors, Inc. and/or to accept the agreement negotiated 
by HCI and Steelworkers, and by participating in an unpro-
tected and unlawful work stoppa
ge the participants forfeited 
their right to reinstatement.  
I find the described affirmative 
defense to be without factual 
support and thus to be without me
rit. As indicated, above, I 
have found that Steelworkers Attorney Smith withdrew a sug-
gestion that Incisa negotiate through the contractor™s associa-
tion during the course of the June 30, 1992 meeting. That sug-
gestion and/or demand was never 
reinstituted thereafter. More-
over, the record clearly reveals that Smith stated at the same 

meeting that Steelworkers woul
d strike for recognition the fol-
lowing day, and the legend on the picket signs advertised a 
strike for recognition. In sum, 
Respondent Incisa failed to es-
tablish that the work stoppage that commenced on July 1, 1992, 
was unlawful or unprotected.  
In its brief (p. 98), Respondent Incisa contended, inter alia, 
that the Steelworkers strike 
was unlawful as it ﬁsought to com-pel Incisa to grant it 9(a) recognition in the face of a claim by a 
rival union during the pendency 
of an election petition.™™ In 
support of the contention,
 it cites, inter alia, 
St. Regis Paper Co. 
v. NLRB
, 623 F.2d 487 (6th Cir. 1980), and 
Hoover Co. v. 
NLRB,
 191 F.2d 380 (6th Cir. 1951). In the cited cases, em-ployees struck, while a petition for an election was pending, 
 INCISA, U.S.A., INC. 573with an object of causing their employer to grant 9(a) recogni-
tion to a union other than the one that had filed the petition. The 
instant case is clearly distinguishable as here: (1) Steelworkers 
filed a petition seeking 9(a) recognition on July 6, 1993; and (2) 
the Laborers™ agreement with Re
spondent Incisa raises no pre-
sumption of majority status, nor 
does that contract operate to 

bar an election.  
Similarly, Respondent argues in
 its brief that the Supreme 
Court™s decision in 
NLRB v. Sands Mfg. Co., 306 U.S. 332 
(1939), is applicable, and the rationale expressed there justified 
its decision to do business with a new union and a new work 
force. In Sands, the Supreme Court found the employer law-
fully replaced employees who e
ngaged in unlawful conduct by 
refusing to abide by contractual provisions that had been jointly 
agreed on by their union and Sands. Here, employees ceased 
work to engage in a lawful strike with an object of causing 
Respondent Incisa to grant Steelworkers 9(a) recognition. In the 
circumstances described, I find 
Respondent Incisa™s contention 
that the June 30 employees™ pa
rticipation in a work stoppage 

constituted unprotected activity to be without merit.  
(E) The fifth affirmative defense is, assuming the Steelwork-
ers employed on June 30, 1992, 
remained employees of Incisa, 
the Laborer-Incisa collective-barg
aining agreement that became 
effective July 2, 1992, contained 
a no-strike clause and by vio-
lating it, the strikers forfeited their right to reinstatement.  
Respondent Incisa cites no authority for the proposition that 
an employer and a union, which does not purport to represent 
striking employees, can contract
ually eliminate such employ-
ees™ right to engage in an economic strike. Particularly this is 
true when, as here, the record reveals the employees participat-
ing in protected concerted activity are unaware of such a con-
tractual agreement and/or no-strike clause.  
In sum, I find that the 39 individuals employed by Respon-
dent Incisa on the death hill project on June 30, 1992, engaged 
in a lawful economic strike during the period July 1Œ8, 1992. 
An unconditional offer to return to work was made on their 

behalf on July 8, 1992, and Res
pondent Incisa has refused since 
that time to offer such employees reinstatement to their former 

jobs. Respondent Incisa adduced no evidence that would prove 
that it hired permanent replacements to fill the jobs of the strik-
ers before they offered unconditionally to return to work, nor 
has it offered any other evidence that would establish it had 
lawful business reasons for its refusal to offer reinstatement to 
such employees. I find, as alleged, that by refusing to reinstate 
the 39 employees identified heretofore in this decision, Re-
spondent Incisa violated Section 
8(a)(1) and (3) of the Act as 
alleged.  C. The Recognition/Contract Issues  
Respondent Incisa is alleged to 
have violated Section 8(a)(1) 
and (2) of the Act by recognizing and bargaining with Respon-
dent Union as the exclusive 9(a) representative of employees in 
a specified unit at a time when a valid petition for an election 
had been filed by Steelworkers. 
Respondent Union is alleged to 
have violated Section 8(b)(1)(A) of the Act by obtaining 9(a) 
recognition as the exclusive re
presentative of specified Re-
spondent Incisa employ
ees at a time when 
a valid petition for an election had been filed by Steelworkers.  
As revealed, above, Steelworkers
 filed the petition in Case 9ŒRCŒ16074 on July 6, 1992. The unit described in the petition 
included, inter alia, ﬁAll work let by the Kentucky Department 
of Transportation and the Ohio De
partment of Transportation.™™ 
On July 14, 1992, Steelworkers filed an amended petition that 
tracked precisely the original petition but added the following: 

ﬁAnd excluding any employees not performing work in Kenton 
County, Kentucky, project 
no. IDRŒIRŒ175Œ8(63) 187.™™ As 
further revealed by the record, Steelworkers Attorney Jay Smith 

informed Respondent Incisa™s counsel, Stuart Rothman, by 
letter dated July 17, 1992, that Steelworkers were seeking 9(a) 
status solely on the death hill project. Although Respondent 
Incisa and Respondent Union c
ontend the Steelworkers™ peti-tions were invalid because that union failed to make the requi-

site showing of interest necessa
ry to support its petitions, the 
Regional Director rejected a like contention in Case 9ŒRCŒ16074, stating: ﬁI find that the Petitioner™s recently expired 
collective-bargaining agreement covering the unit sought con-
stituted an adequate showing of interest in support of the peti-

tion. Stockton Roofing Co.,
 304 NLRB [699] (1991).™™ On Au-
gust 7, 1992, Respondent Incisa received a letter from Labor-
ers™ Local 265 requesting 9(a) recognition. After a card check 
conducted by Covington City Co
mmissioner Jim Ruth on Au-gust 8 revealed that all 55 of 
Respondent Incisa™s active em-
ployees had designated Local 265 
as their collective-bargaining 
agent, Respondent Incisa granted Respondent Union 9(a) rec-
ognition on the death hill project.  
In Bruckner Nursing Home
, 262 NLRB 955, 957 (1982), the 
Board formulated the following policy: 
 [W]e will no longer find 8(a)(2) 
violations in rival union, ini-
tial organizing situations when an employer recognizes a la-
bor organization which represents an uncoerced, unassisted 
majority before a valid petition 
for an election has been filed 
with the Board. However, once notified of a valid petition, an 
employer must refrain from re
cognizing any of the rival un-
ions. [Citation omitted.] 
 Respondent Incisa and Respondent Union seek to avoid the application of the described policy by contending they did not 
know on August 8, 1992, that the 
Steelworkers petition sought 
9(a) status on the death hill project; that the doctrine of estoppel should preclude a finding of violation because Steelworkers™ 

actions during the period July 1Œ8 prevented Laborers from 
obtaining majority status prior to August 8; and that the Steel-
workers showing of interest was inadequate.  
I reject each of the described contentions. With respect to the 
unit description, the amended petition filed on July 14, 1992, 
together with that information supplied to Rothman by Smith™s 
July 17 letter, placed Respondent Incisa on notice of the fact 
that the unit sought was confined to those employees employed 
by Respondent Incisa on the death 
hill project. With respect to 
the estoppel argument, that cont
ention lacks evidentiary support 
as I have found that the pickets and/or demonstrators have not 
been shown to have engaged in any unlawful action at the death 
hill project at a time when members of Laborers were present. 
Finally, I reject the showing of 
interest contention as such de-
terminations are administrative 
matters that are properly han-
dled by the Regional Director.  
In sum, for the reasons stated, I find that by granting 9(a) 
recognition to Respondent Labo
rers on August 8, 1992, Re-
spondent Incisa violated Section 
8(a)(1) and (2) of the Act as 
alleged. I further find that by 
seeking and obtaining 9(a) recog-nition on August 7 and 8, 1992, Respondent Union violated 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 574Section 8(b)(1)(A) of the Act. 
Haddon House Food Products, 
Inc., 269 NLRB 338, 341 (1984).
6 D. The Alleged 8(b)(1)(A) and (2) Violations  
The complaint alleges that by enforcing a union-security 
clause that required membership in the Union (after 8 days), 
thereby causing Respondent Inci
sa to terminate the employ-
ment of employee Tackett, and by
 failing to notify Tackett ﬁof 
the percentage of Respondent™s 
funds spent for nonrepresenta-
tional purposes,™™ Respondent Union violated Section 
8(b)(1)(A) of the Act.  
Briefly recapitulated, the facts,
 above, reveal that employee 
Tackett was permitted by Laborers Local 265 Official Young-
blood to go to work on the death hill project on July 21 after the 
employee indicated he wanted to
 work as a financial core 
participant, and Youngblood obtaine
d clearance to let him work 
at 3-percent dues checkoff.
7 Nine days later, Union Steward 
Barry Williams told Tackett ﬁthat Mr. Youngblood had told 
him that they couldn™t live with th
e deal . . . that I would have 
to join their union.™™ When Tackett refused to join the Laborers 
Union, the project manager told him there was nothing he could 
do; that they had a project agreement with Local 265 and they 

had no alternative but to lay him 
off. By letter dated August 4, 
1992, Local 265 confirmed the fact that it had advised Respon-
dent Incisa to ﬁenforce Article IX of the Project Agreement . . . 
with respect to Granville Tackett.™™  
The facts set forth clearly establ
ish, and I find, that by refus-
ing to permit Tackett to work as a financial core member and 
by causing Respondent Incisa to 
terminate Tackett, Respondent 
Union violated Section 8(b)(1)(A) and (2).
8  Remaining is the General Couns
el™s contention that Respon-dent Union further violated Section 8(b)(1)(A) by failing to 

notify Tackett ﬁof the percentage
 of Respondent™s funds spent 
for nonrepresentational purposes
, that nonmember employees 
could object to having their union security payments spent on 
such activities or that thos
e nonmember employees who re-
quested would be charged only for 
representational activities.™™  
As revealed, above, Tackett testified that no Laborers Union 
official discussed nonrepresentational activities or their costs 

with him and he was not informed he would only be charged 
for representational activities.  
In the absence of record evidence that would reveal that Re-
spondent Union sought to cause employee Tackett to pay it 
moneys that would be used to
 pay for nonrepresentational ac-
tivities, I recommend that the 
allegation under discussion be 
dismissed.  
                                                          
 6 The complaint (in Cases 9ŒCBŒ8406 and 9ŒCBŒ8411) alleges that 
by obtaining 9(a) rec
ognition while a valid petition was pending, and 
by simultaneously maintaining a co
llective-bargaining agreement that 
contained a union-security clause, 
Respondent Union violated Sec. 
8(b)(2) of the Act. Noting that the agreement in question was an 8(f) 
agreement when it was entered, and 
the fact that the General Counsel 
failed to contend the agreement was entered unlawfully, I refrain from 
finding the 8(b)(2) violation. 
7 Union Steward Barry Williams testified that members pay 3 per-
cent of gross as working dues and $16 a month, monthly dues. 
8 The complaint (G.C. Exh. 1(L)) doe
s not contain an allegation that Respondent Union violated Sec. 8(b)(2) by demanding that Tackett be 
discharged pursuant to a union-secu
rity clause. The issue was fully 
litigated, however, and I deem this fi
nding to be proper in the circum-
stances. CONCLUSIONS OF LAW  
1. Incisa, U.S.A., Inc. is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.  
2. United Steelworkers of America, AFLŒCIOŒCLC, and 
Laborers™ International Union of North America, AFLŒCIO are 
labor organizations within the m
eaning of Section 2(5) of the Act.  
3. By refusing, without business 
justification, to reinstate the 
39 employees it employed at 
its Kenton County, Kentucky 
project on June 30, 1992, after th
ey ceased an economic strike 
and offered unconditionally to return to work on July 8, 1992, 
Respondent Incisa violated Secti
on 8(a)(1) and (3) of the Act.  
4. By recognizing Respondent Union as the 9(a) exclusive 
bargaining agent of employees in the unit set forth below, at a 
time when a valid petition for an election among such employ-
ees was pending, Respondent Inci
sa violated Section 8(a)(1) 
and (2) of the Act. The unit is: 
 All employees of the Employer performing heavy and high-

way construction at the Employer™s Kenton County, Ken-
tucky project excluding all ot
her employees and all guards 
and supervisors as defined in the Act. 
 5. By seeking and obtaining 9(a) recognition as the exclusive 
bargaining agent of Respondent Incisa™s employees in the unit 
described in paragraph 4 above, at a time when a valid petition 
seeking an election among such unit employees was pending, 
Respondent Union violated Sect
ion 8(b)(1)(A) of the Act.  
6. By failing and refusing to
 permit Granville Tackett to 
work as a financial core member and by enforcing a union-
security clause that required that employees join and remain 
members of Respondent Union as a condition of employment 
and thereby causing Respondent In
cisa to terminate Tackett, Respondent Union violated Section 8(b)(1)(A) and (2) of the 

Act.  
THE REMEDY  
Having found that Respondent Incisa has engaged in and is 
engaging in unfair labor practices
 within the meaning of Sec-
tion 8(a)(1) and (2), and that Respondent Union has engaged in 
and is engaging in unfair labor practices within the meaning of 
Section 8(b)(1)(A) and (2), I shall recommend that they be 
required to cease and desist therefrom and to take certain af-
firmative action necessary to effectuate the policies of the Act.  
Respondent Incisa shall be required to offer the employees 
employed on the death hill proj
ect on June 30, 1992, immediate 
and full reinstatement to their form
er jobs or, if those jobs no 
longer exist, to substantially 
equivalent positions without 
prejudice to their seniority or any other rights or privileges 
previously enjoyed and make them
 whole, with interest, for any 
loss of earnings, and other benefits suffered as a result of the 

unfair labor practice practiced against them. Questions concern-
ing whether alleged discriminatees would have been transferred 
to other projects in event the death hill project has been com-

pleted will be determined at compliance. See 
Dean General Contractors,
 285 NLRB 573 (1987). Interest will be computed 
as prescribed in 
New Horizons for the Retarded
, 283 NLRB 
1173 (1987). Additionally, Respondent Incisa will be ordered 

to withdraw and withhold from Respondent Laborers Union all 
recognition as the collective-bargaining representative of em-
ployees employed by Respondent Incisa at its death hill project 
and to cease giving effect to any collective-bargaining agree-
ment covering such employees
 unless and until Respondent 
 INCISA, U.S.A., INC. 575Union has been certified as the bargaining agent of such em-
ployees pursuant to a Board-conducted election among such 
employees in an appropriate unit for bargaining.  
Further, Respondent Union sh
all be ordered to withdraw 
from acting as bargaining representative of the aforesaid em-
ployees or giving any force or effect to such aforesaid bargain-
ing agreement unless and until Respondent Union shall have 
been certified as bargaining representative pursuant to a Board-
conducted election. Respondent Un
ion will be required to make 
employee Granville Tackett whole for any losses he sustained 
as a result of the unfair labor practices practiced against him 
from July 31, 1992, forward, with interest to be computed in 
accordance with 
New Horizons for the Retarded
, above.  On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
9 ORDER  A. The Respondent Incisa, U.S.A, Inc., Kenton County, Ken-
tucky, its officers, agents, successors, and assigns, shall  
1. Cease and desist from  
(a) Discouraging membership in United Steelworkers of 
America, AFLŒCIOŒCLC, or any 
other labor organization, by 
refusing without business justification to reinstate economic 

strikers to their former or subs
tantially equivalent positions of 
employment after they have ab
andoned their strike and have 
unconditionally offered to return to work.  
(b) Assisting, aiding, and supporting Laborers™ Local 265, 
affiliated with Laborers™ Intern
ational Union of North America, 
AFLŒCIO by granting it 9(a) recognition as the exclusive rep-

resentative of employees while a valid petition seeking an elec-
tion among such employees is pending.  
(c) In any like or related manner interfering with, restraining, 
or coercing its employees in the exercise of the rights guaran-
teed them under Section 7 of the Act.  
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act.  
(a) Offer the following employ
ees immediate and full rein-
statement to their former positi
ons or, if those positions no 
longer exist, to subs
tantially equivalent
 positions, without prejudice to their seniority and other rights and privileges pre-
viously enjoyed, and make them whole for any loss of pay and 
other benefits suffered as a resu
lt of its discrimination against them in the manner set forth in 
the remedy section of this deci-
sion:  Hershel Adkins   Wiliam H. Jenkins  
Timmy Adkins   Robert Kent  
Daniel Akers   
Harold Landers  
J. C. Barker   George T. McDaniel  
Thomas Barker   Barbara Napier  
Charlie B. Barrowman  Velinda Napier  
Gary D. Bolin   Donald Powell  
Mike Bressler   Paul Rogers  
Charles Colemire  
Ronald Rowe  
Randell Colemire  Marvin Sellards  
Wilford E. Conn  Angela Sheets  
Christopher Davidson  Kyle Smith  
Michael Ellis   Vincent Smith  
                                                          
                                                           
9 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
Calvin Gilliam   Granville Tackett  
Clarence Hampton  Richard Vaughn  
Charles Hickle   Sidney Ware  
Gregory Hocker  Ralph Webb  
Harry Hopkins   Claude Whitis  
Gaylord Jenkins  Thurman Wright  
William H. Jenkins 
 (b) Withdraw recognition from Respondent Laborers™ Local 
265 as the exclusive co
llective-bargaining ag
ent of the employ-
ees in the unit described below until the union has been certi-
fied as the representative of said employees after a Board-
conducted election. The unit is: 
 All employees of Respondent Employer performing heavy 
and highway construction at the Employer™s Kenton County, 
Kentucky project excluding all other employees and all 
guards and supervisors as defined in the Act.  
 (c) Preserve and, on request, make available to the Board or 
its agents for examination and copying, all payroll records and 
other documents necessary to 
analyze the amount of backpay 
due under the terms of this Order.  
(d) Post at its Kenton County, Ke
ntucky facility copies of the 
attached notice marked ﬁAppendix A.™™
10 Copies of the notice, 
on forms provided by the Regional Director for Region 9, after 
being signed by the Respondent™s authorized representative, 
shall be posted by the Respondent immediately upon receipt 
and maintained for 60 consecutive 
days in conspicuous places, 
including all places where notices to employees are customarily 

posted. Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or covered by 
any other material.  
(e) Notify the Regional Director in writing within 20 days 
from the date of this Order what steps the Respondent has taken 
to comply.  
B. Respondent Laborers™ Local 2
65, affiliated with Laborers™ 
International Union of North America, AFLŒCIO, its officers, 
agents, and representatives, shall  
1. Cease and desist from  
(a) Seeking and obtaining 9(a) recognition as the exclusive 
representative of Incisa, U.S.A, Inc.™s employees while a valid 

petition seeking an election among such employees is pending.  
(b) Refusing to permit employ
ees, including Granville 
Tackett, to exercise their right to work as financial core mem-
bers by causing their employer to terminate them pursuant to a 
contractual union-security clause.  
(c) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 
7 of the Act.  
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act.  
(a) Make employee Granville Tackett whole for losses he 
suffered as a result of the discrimination practiced against him, 
together with interest, in the manner set forth in the remedy 
section of this decision.  
 10 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Board™™ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.™™ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 576(b) Post at its union hall copies of the attached notice marked 
ﬁAppendix B.™™11 Copies of the notice, on forms provided by 
the Regional Director for Region 9, after being signed by the 
Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuou
s places, including all places 
where notices to members are customarily posted. Reasonable 

steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or c
overed by any other material.  
(c) Forward to the Regional Director for Region 9 signed 
copies of the aforesaid Notice to Members for posting by Re-
spondent Employer at its Kenton
 County, Kentucky location for 
60 consecutive days in places where notices to employees are 
customarily posted.  
(d) Notify the Regional Director in writing within 20 days 
from the date of this Order what steps the Respondent has taken 
to comply.  
 APPENDIX A 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT discourage membership in Steelworkers of 
America, AFLŒCIOŒCLC, or any 
other labor organization, by 
refusing without business justification to reinstate economic 
strikers to their former or subs
tantially equivalent positions of 
employment after they have ab
andoned their strike and have 
unconditionally offered to return to work.  
WE WILL NOT  assist, aid, 
and support Laborers™ Local 
265, affiliated with Laborers™ International Union of North 
America, AFLŒCIO by granting 
it 9(a) recognition as the ex-
clusive representative of employees while a valid petition seek-
ing an election among such employees is pending.  
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL  offer the following employees immediate and 
full reinstatement to their former
 positions or, if those positions 
no longer exist, to substantiall
y equivalent positions, without 
prejudice to their seniority and other rights and privileges pre-
viously enjoyed, and make them whole for any loss of pay and 
other benefits suffered as a resu
lt of our discrimination against 
them.  
 Hershel Adkins   Wiliam H. Jenkins  
Timmy Adkins   Robert Kent  
Daniel Akers   
Harold Landers  
J. C. Barker   George T. McDaniel  
                                                          
 11 See fn. 10, supra. 
Thomas Barker   Barbara Napier  
Charlie B. Barrowman  Velinda Napier  
Gary D. Bolin   Donald Powell  
Mike Bressler   Paul Rogers  
Charles Colemire  
Ronald Rowe  
Randell Colemire  Marvin Sellards  
Wilford E. Conn  Angela Sheets  
Christopher Davidson  Kyle Smith  
Michael Ellis   Vincent Smith  
Calvin Gilliam   Granville Tackett  
Clarence Hampton  Richard Vaughn  
Charles Hickle   Sidney Ware  
Gregory Hocker  Ralph Webb  
Harry Hopkins   Claude Whitis  
Gaylord Jenkins  Thurman Wright  
William H. Jenkins 
 WE WILL withdraw recognition from Respondent Laborers™ 
Local 265 as the exclus
ive collective-bargaining agent of our 
employees in the unit described below until said Union has 
been certified as the representative of our employees after a 
Board-conducted election. The unit is: 
 All employees of Respondent Employer performing heavy 

and highway construction at the Employer™s Kenton County, 

Kentucky project excluding all other employees and all 
guards and supervisors as defined in the Act. 
 INCISA, U.S.A, INC. 
 APPENDIX B 
NOTICE TO MEMBERS 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
the National Labor Relations Act 
and has ordered us to post and 
abide by this notice. 
 WE WILL NOT seek and obtain 9(a) recognition as the ex-
clusive representative of Incisa, U.S.A, Inc.™s employees while 
a valid petition seeking an el
ection among such employees is 
pending.  WE WILL NOT refuse to permit employees, including Gran-
ville Tackett, to exercise their right to work as financial core 

members by causing their employer to terminate them pursuant 
to a contractual union-security clause.  
WE WILL NOT in any like or related manner restrain or co-
erce you in the exercise of th
e rights guaranteed you by Section 
7 of the Act.  
WE WILL make employee Granville Tackett whole for 
losses he suffered as a result of
 the discrimination practiced against him, together with interest. 
 LABORERS™ LOCAL 
265
   